Title: Record of Correspondence on Tripolitan Affairs, 13 January 1806
From: Jefferson, Thomas
To: 


                                          
                            
                            [on or before 13 Jan. 1806]
                        
                  
                  
                     
                        
                        1802.
                        
                     
                     
                        1
                        Aug.
                         22.
                        Madison to Cathcart.
                     
                     
                        
                        1804.
                        
                     
                     
                        2
                        May
                         26.
                        Eaton’s commn.
                     
                     
                        3
                        
                        30.
                        Smith to Eaton.
                     
                     
                        4
                        June
                         6.
                        
                              to Barron
                     
                     
                        5
                        Sep.
                         13.
                        Barron to Hull.
                     
                     
                        6
                        
                        15.
                        verbal orders.
                     
                     
                        
                        1805.
                        
                     
                     
                        11.
                        Feb.
                         23.
                        convention with Hamet.
                     
                     
                        13.
                        Apr. 
                        6.
                        Barron to Sec. N.
                     
                     
                        14.
                        
                        15.
                        
                           to Eaton
                     
                     
                        19.
                        May 
                        19.
                        Barron to Hull.
                     
                     
                        20.
                        
                        
                        
                           to Eaton.
                     
                     
                        21.
                        
                        22.
                        Dennison to Sec. N.
                     
                     
                        22.
                        June 
                        2.
                        3d Art. of treaty
                     
                     
                        9.
                        Feb.
                         13.
                        Eaton to Sec. N.
                     
                     
                        7.
                        Jan. 
                        8.
                        Eaton to Hull, Hamet to Eaton
                     
                     
                        10.
                        Feb. 
                        14.
                        Eaton to Barron
                     
                     
                        17.
                        May 
                        18.
                        Barron to Lear,
                     
                     
                        18.
                        
                        19.
                        Lear to Barron
                     
                     
                        12.
                        Mar.
                         22.
                        Barron to Eaton
                     
                     
                        8.
                        Jan. 
                        27.
                        Bainbridge to Davis. Nissin
                     
                     
                        15.
                        Apr. 
                        29.
                        }
                        Eaton to Barron
                     
                     
                        16.
                        May 
                        1.
                     
                     
                        23.
                        June 
                        6.
                        Lear to Eaton
                     
                     
                        26.
                        Sep.
                         1.
                        Hamet to people US
                     
                     
                        24.
                        June 
                        29.
                        Hamet to Eaton
                     
                     
                        25.
                        
                        30.
                        Eaton to Rodgers
                     
                     
                        27.
                        Dec. 
                        5.
                        Eaton to Sec. N.
                     
                  
               